The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as failing to comply with the written description requirement and as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claims contain subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  In claim 1, last six lines, the “extramedullary portion” coupled to a “second bone” and abutting a “first bone” is neither described nor suggested in the original disclosure and thus renders the claims vague and confusing as to the scope.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh et al., US 2018/0028242 A1.  The embodiment of Figures 31A-31C comprises an intramedullary portion 277 having a cylindrical geometry defining a longitudinal axis 270i and tapering at a first end and an extramedullary portion 271-272 including screw receiving apertures 271a-271c and surfaces disposed at angles of about 0° and 90° with respect to the longitudinal axis 270i, the extramedullary portion 271-272 characterized as being “substantially L-shaped” (paragraphs 0067-0068).  Moreover, oblique angles would have been obvious in order to accommodate anatomical deviations from that depicted in Figure 32, with further motivation provided by paragraph 0051 (“curved in a medial-lateral direction to correspond to the natural shape of the patient’s bone”).  Metatarsal uses are discussed in paragraphs 0003-0004, for example.  Regarding claim 8, tapered blade portions would have been obvious from the embodiment shown in Figures 1-4 and 7 in order to facilitate implant insertion and prevent pullout (paragraphs 0054, 0057).  Regarding claim 10, rotation resistant surface features are evident from Figures 31B and 32 (paragraph 0068: cage section 275 intermeshing with bone 282).  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the drawings and passages referenced above.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh et al., US 2018/0028242 A1, in view of Wright ORTHOLOC 3Di plating system, cited in the Information Disclosure Statement of March 7, 2019.  Apertures with intermittent threads were well known in the art at the effective date of the present invention, as seen from the fifth page of the Wright brochure, and would have been obvious for the apertures 271a-271c of Parekh et al. in order to 0052) and “variable screw angulation… to assist with compression and stabilization of the bone segments being joined” (paragraph 0053).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parekh et al., US 2018/0028242 A1, in view of Hollis et al., US 2017/0245902 A1.  Implant inserters having a pocket interconnected with a hole were known in the art, as seen in Figure 13 of Hollis et al., and would have been obvious for inserting the implant 270 of Parekh et al. so as to provide a stable, minimally invasive installation (Hollis et al.: paragraph 0053), with the ordinary practitioner having been left to select an appropriate apparatus and with further motivation (to combine) provided by both inventions being directed to podiatric surgery (Hollis et al.: paragraph 0055).  Regarding claim 20, the Parekh et al. drill guide 212, 214, 216 (Figures 18-20) threadingly engaging an internally threaded aperture would have been obvious in order to stabilize the assembly during the hole drilling procedure (Parekh et al.: paragraphs 0006, 0051, 0059, 0061: “attaching a drill guide to the openings in the plate portion of the implant”, 0063: “coupled”).
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774